COURT OF APPEALS FOR THE
                                FIRST DISTRICT OF TEXAS AT HOUSTON

                                        ORDER ON MOTION
 Cause number:            01-19-00408-CV
 Style:                   Mark and Kelly Hall v. Randy and Melinda Rogers
 Date motion filed*:      August 7, 2019
 Type of motion:          Unopposed Motion for Extension of Time to File Brief
 Party filing motion:     Appellants Mark and Kelly Hall
 Document to be filed:    N/A

 If motion to extend time:
        Original due date:                  N/A
        Number of extensions granted:           0         Current Due Date: N/A
        Date Requested:                     September 23, 2019

Ordered that motion is:
       Granted in part
       Denied (without prejudice)
       Dismissed (e.g., want of jurisdiction, moot)
       Other: _____________________________________
         Although the reporter’s record was filed on July 23, 2019, the clerk’s record has not yet
         been filed and the district clerk is set to respond to the Clerk of this Court’s July 22,
         2019 notice by August 21, 2019. Accordingly, appellants’ motion for extension of time
         to file brief is denied without prejudice to refiling after the clerk’s record is filed.
         See TEX. R. APP. P. 38.6(a) (stating that appellant’s brief will be due 30 days after later
         of filing of clerk’s or reporter’s record).

Judge’s signature: ___/s/ Laura C. Higley_____
                    Acting individually       Acting for the Court
Date: __August 13, 2019__




November 7, 2008 Revision